DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Apparatus for manufacturing microtablets.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-8, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Linton (US 2014/0352557).
Linton discloses an apparatus for compacting loose material into a single, compacted output product, comprising a support frame (Fig. 1) supporting a loading shoot 12, a first push ram member 20 for moving and compacting the material in a first direction in the main tube or a mold 22, a second ram member 34 pressing the material into a single, compacted piece [0035] in a direction perpendicular to the first ram member 20, wherein the mold 22 has an elongated slot 30 for receiving material from the loading shoot 12.

Claims 1-3, 5-10, and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (2016/0101584).
Yang discloses an apparatus for compacting loose material, comprising a hopper 14-17, a first pre-extruding punch 13 pushing the materials in a pre-extruding cavity 14 into a re-extruding cavity 24, a second re-extruding punch 23 perpendicular to the first pre-extruding punch 13 for compressing material in a re-extruding cavity 24, and the final pressing punch 32 perpendicular to the direction of the first and second punches 13, 23 to fully extrude the materials in a final pressing cavity 33 so as to obtain the dense product 34 – see claim 1, wherein each of the punch 13, 23, 32 is actuated by a cylinder 11, 21, 31; wherein the compression of the material is a continuous and automatically process – see abstract. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Linton (US 2014/0352557) as applied to claims 1, 5-8, and 12 or over Yang (2016/0101584) as applied to claims 1-3, 5-10, and 12-20 above, and further in view of Young et al. (2014/0084507).
Linton and Yang fail to disclose an insert or a cylindrical pin for ejecting the formed product and a controller coupled to one or more actuators.
Young et al. discloses an apparatus for forming particles material into one or more blocks, comprising a plurality of cylinders 34, 64, 80, for moving different dosing assembly and/or pistons 34, 68, or the eject piston 74, which is equivalent to the ejecting pin, wherein a controller [0048], [0056], [0063] regulates filling of the particles into a dosing cavity 42 and the compaction of the material to form a product having predetermined thickness, volume or a desired weight or to stop the operation of the apparatus when a jam is present [0074].
It would have been obvious to one of ordinary skill in the art to provide Linton or Yang with an eject piston/pin and a controller in order to automatically regulate the operations of the dosing punch, compression punches, the removal of the forming product by the eject pin and/or overall operation of the apparatus